                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

MICHAEL BRADLEY WESTOVER,                            )
                                                     )
                              Petitioner,            )
                                                     )
                         v.                          )        No. 2:18-cv-00158-JMS-DLP
                                                     )
J. E. KRUEGER Warden,                                )
                                                     )
                              Respondent.            )

            Order Denying Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2241
                         and Directing Entry of Final Judgment

       Petitioner Michael B. Westover seeks a writ of habeas corpus pursuant to 28 U.S.C. § 2241.

Mr. Westover asserts that he is no longer an armed career criminal under the Armed Career

Criminal Act (“ACCA”) because his two prior Wyoming burglary convictions do not qualify as

violent felonies in view of Mathis v. United States, 136 S. Ct. 2243 (2016). His petition is denied.

                                            I.   Standard

       To succeed on a motion for relief under § 2241, a motion pursuant to 28 U.S.C. § 2255

must be “inadequate or ineffective to test the legality of his detention.” 28 U.S.C. § 2255(e).

Section 2255 is inadequate or ineffective if the following three requirements are met: “(1) the

petitioner must rely on a case of statutory interpretation (because invoking such a case cannot

secure authorization for a second § 2255 motion); (2) the new rule must be previously unavailable

and apply retroactively; and (3) the error asserted must be grave enough to be deemed a miscarriage

of justice, such as the conviction of an innocent defendant.” Davis v. Cross, 863 F.3d 962, 964

(7th Cir. 2017). “The petitioner bears the burden of coming forward with evidence affirmatively

showing the inadequacy or ineffectiveness of the § 2255 remedy.” Smith v. Warden, FCC

Coleman–Low, 503 Fed. Appx. 763, 765 (11th Cir. 2013) (citation omitted).
                                    II.    Legal Background

       The ACCA prescribes a 15–year mandatory minimum sentence if a defendant is convicted

of being a felon in possession of a firearm following three prior convictions for a “violent felony”

or “serious drug offense.” 18 U.S.C. § 924(e)(1). The ACCA defines “violent felony” as “any

crime punishable by imprisonment for a term exceeding one year” that 1) “has as an element the

use, attempted use or threatened use of physical force against the person of another;” 2) “is

burglary, arson, or extortion, [or] involves the use of explosives;” or 3) “otherwise involves

conduct that presents a serious potential risk of physical injury to another.” § 924(e)(2)(B). These

three “clauses” are respectively known as 1) the elements clause, 2) the enumerated clause, and 3)

the residual clause. In 2015, the Supreme Court in Johnson held that the residual clause of the

ACCA was unconstitutionally vague. Johnson v. United States, 135 S. Ct. 2551, 2563 (2015). In

2016, the Supreme Court discussed applying a modified categorical approach when analyzing

whether past convictions are counted under the enumerated clause of the ACCA. Mathis, 136 S.

Ct. at 2243.

                          III.   Factual and Procedural Background

       On May 15, 2006, Mr. Westover pleaded guilty in the District of Wyoming to one count

of being a felon in possession of a firearm in violation of 18 U.S.C. § 922(g)(1). United States v.

Cotton et al., 2:04-cr-00171-CAB-4 (D. Wyo.) (hereinafter, “Crim. Dkt.”), Crim. Dkt. 124.

       The United States Probation Office filed a presentence report in preparation for sentencing.

Dkt. 10. Using the 2005 edition of the Sentencing Guidelines, the Probation Office determined

that being a felon in possession of a firearm provided for a base offense level of 24 under U.S.S.G.

§ 2K2.1(a)(2). Id. at 8, ¶ 13. That level was increased by two under § 2K2.1(b)(4) because Mr.

Westover possessed a stolen firearm. That level was further enhanced by two because Mr.




                                                 2
Westover obstructed justice by escaping from custody. His adjusted offense level was 28. Id. at

¶ 18. In addition, the Probation Office found Mr. Westover to be an armed career criminal, subject

to an enhanced sentence under 18 U.S.C. § 924(e). Id. ¶ 22. As an armed career criminal, his

offense level was 30, and he was subject to a mandatory sentence of not less than 15 years up to

life imprisonment. Id. ¶¶ 21, 60. The convictions supporting the armed career criminal designation

included two 1985 burglary convictions, a 1985 burglary conviction, a 1990 delivery of cocaine

conviction, a 2003 escape conviction, and a 1996 attempted escape conviction. Id. ¶ 20. That

offense level combined with a criminal history Category VI resulted in a Guidelines custody range

of 168 to 210 months’ imprisonment. Id. at 17, ¶ 61. However, because the statutory mandatory

minimum term of imprisonment was 15 years, the Guideline range became 180 to 210 months’

imprisonment. Id.

       Mr. Westover objected to the Probation Office’s finding that he qualified as an armed

career offender, arguing that his 1985 burglary convictions were not violent felonies under the

ACCA because they did not involve a dwelling or a threat of violence. Id. at 19. The probation

officer’s response was that “any generic burglary qualifies, and the analysis is not limited to

burglaries of dwellings.” Id. at 20 (citing Taylor v United States, 495 U.S. 575 (1990)).

       Ultimately, the sentencing court found Mr. Westover’s prior convictions qualified as

predicate offenses under the ACCA and sentenced him to the statutory minimum of 180 months’

imprisonment. Crim. Dkt. 131; Crim. Dkt. 132. Mr. Westover did not appeal his conviction or

sentence.

       On May 4, 2016, Mr. Westover filed a motion to vacate pursuant to 28 U.S.C. § 2255

arguing that, pursuant to Johnson, his predicate offenses no longer fit under the ACCA. Crim.

Dkt. 189; Westover v. United States, No. 1:16-cv-112-S (D. Wyo.). The district court denied his




                                                3
motion, finding that Johnson was inapplicable because Mr. Westover’s prior convictions were

predicate offenses under the “enumerated” clause of the ACCA, and not the “residual” clause.

Crim. Dkt. 191. The Tenth Circuit denied Mr. Westover’s appeal. Westover v. United States, 713

Fed. Appx. 734 (10th Cir. 2017).       The Tenth Circuit noted that Mr. Westover’s burglary

convictions were for generic burglaries as the charging documents referenced entries of “a

dwelling,” a high school “building,” and another “building.” Id. at 738-39.

       Mr. Westover now files a petition under § 2241 challenging his sentence.

                                       IV.     Discussion

       Citing Mathis, Mr. Westover challenges his conviction as an armed career criminal,

arguing that his prior convictions for Wyoming burglary, escape, and attempted escape no longer

qualify as “violent felony” offenses under the Armed Career Criminal Act. See dkt. 1. Mr.

Westover does not challenge his 1990 drug conviction. The United States filed a response in

opposition and did not contest that Mr. Westover’s escape convictions do not qualify towards his

ACCA enhancement. Dkt. 9.

       Each of the three requirements to invoke the savings clause of § 2255(e) is discussed below.

       A.      Statutory-Interpretation Case

       The Government cannot dispute that Mr. Westover meets the first savings clause

requirement. Dkt. 9 at 7-8 (“At best, while Westover may meet the first two Davenport factors to

show a structural problem, but he cannot show the third.”). This is because Mr. Westover

challenges his sentence under Mathis, which is a case of statutory interpretation. Dawkins v.

United States, 829 F.3d 549, 551 (7th Cir. 2016) (Mathis “is a case of statutory interpretation”);

United States v. Bess, 655 Fed. Appx. 518 (8th Cir. 2016) (recognizing that Mathis inquiry was




                                                4
“whether the statutory alternatives were means or elements”). The Court finds that Mr. Westover

meets the first savings clause requirement.

          B.    Retroactivity

          Next, the Government does not strongly dispute that Mr. Westover meets the second

savings clause requirement. Dkt. 9 at 7-8 (“At best, while Westover may meet the first two

Davenport factors to show a structural problem, but he cannot show the third.”). The Seventh

Circuit has determined that “substantive decisions such as Mathis presumptively apply

retroactively on collateral review.” Holt v. United States, 843 F.3d 720, 721-22 (7th Cir. 2016)

(internal citations omitted). Thus, the second savings clause requirement is not a barrier to further

review.

          C.    Miscarriage of Justice

          The final question is whether there has been a miscarriage of justice. Mr. Westover

challenges his sentencing as an armed career criminal. The ACCA prescribes a 15–year mandatory

minimum sentence if a defendant is convicted of being a felon in possession of a firearm following

three prior convictions for a “violent felony” or “serious drug offense.” Mathis, 136 S. Ct. at 2248

(quoting § 924(e)(1)). If Mr. Westover is correct that he was erroneously classified as an armed

career criminal and his sentence was wrongly enhanced, he was subjected to a miscarriage of

justice because he should have faced only the felon-in-possession statute’s 10-year maximum

penalty. See Narvaez v. United States, 674 F.3d 621, 627 (7th Cir. 2011) (finding misapplication

of ACCA enhancement “... clearly constitutes a miscarriage of justice.”); Mathis, 136 S. Ct. at

2248; § 924(a)(2); see also Welch v. United States, 604 F.3d 408, 412-13 (7th Cir. 2010)

(recognizing that a sentencing error is cognizable on collateral review “where a change in law




                                                 5
reduces the defendant’s statutory maximum sentence below the imposed sentence”). In other

words, but for the ACCA conviction, Mr. Westover’s sentence could be no more than 120 months.

       The respondent argues that there is no miscarriage of justice in Mr. Westover’s case

because he remains an armed career criminal under the ACCA. Dkt. 9. Mr. Westover disagrees.

Dkt. 1; dkt. 13.

               1.      Standard for Analyzing Predicate Offenses

       Mr. Westover alleges that he is not an armed career criminal because his prior Wyoming

burglary convictions do not qualify as violent felonies. Dkt. 1 at 1. When examining if a crime

qualifies as a “violent felony,” courts apply a categorical approach when the statute underlying the

conviction is indivisible. Mathis, 136 S. Ct. at 2248. Under the categorical approach, a court

“‘focus[es] solely on whether the elements of the crime of conviction sufficiently match the

elements of [the crime referenced in the federal statute], while ignoring the particular facts of the

case.’” United States v. Elder, 900 F.3d 491, 498 (citing Mathis, 136 S. Ct. at 2248). “A state

crime may qualify as a predicate conviction only if the elements of the state crime mirror, or are

narrower than, the elements of the generic crime.” Id. at 501 (internal quotations and citations

omitted.). “If [a] state law defines the offense more broadly than the [federal statute], the prior

conviction doesn’t qualify as a [predicate offense], even if the defendant’s conduct satisfies all of

the elements of the [federal] offense.” Id. (internal quotations and citations omitted).

       “The comparison of elements that the categorical approach requires is straightforward

when a statute sets out a single (or ‘indivisible’) set of elements to define a single crime.” Mathis,

136 S. Ct. at 2248. The court “lines up that crime’s elements alongside those of the generic offense

and sees if they match.” Id.




                                                  6
       If, however, a statute is “divisible,” a modified categorical approach applies. Elder, 900

F.3d at 502. A statute is “divisible” when it “sets out one or more elements of the offense in the

alternative—for example, stating that burglary involves entry into a building or an automobile.”

Descamps v. United States, 570 U.S. 254, 257 (2013). As the Supreme Court explained in

Descamps,

       [i]f one alternative (say, a building) matches an element in the generic offense, but
       the other (say, an automobile) does not, the modified categorical approach permits
       sentencing courts to consult a limited class of documents, such as indictments and
       jury instructions, to determine which alternative formed the basis of the defendant’s
       prior conviction.

Id. The Supreme Court in Mathis further instructs that there is a difference between alternative

elements of an offense and alternative means of satisfying a single element. Mathis, 136 S. Ct. at

2250. Elements must be agreed upon by a jury. Id. at 2256. When a jury is not required to agree

on the way that a particular requirement of an offense is met, the way of satisfying that requirement

is a means of committing an offense, not an element of the offense. Id. “In determining whether

a statute is divisible, [the court] look[s] first to whether there is ‘a decision by the state supreme

court authoritatively construing the relevant statute’ and establishing which facts are elements and

which are means.” Elder, 900 F.3d at 502 (internal quotations and citations omitted). “Absent a

controlling state-court decision, the text and structure of the statute itself may provide the answer.”

Id. “Finally, [f]ailing those authoritative sources of state law, sentencing courts may look to the

record of a prior conviction itself for the limited purpose of distinguishing between elements and

means.” Id. at 502-03.

               2.      Mr. Westover’s Wyoming Burglaries

       Mr. Westover asserts that the Wyoming statute for burglary, Wyo. Stat. Ann § 6-3-301, is

indivisible and overbroad, and therefore cannot be a predicate offense for the ACCA. Dkt. 1 at 3-




                                                  7
4. In response, the United States argues that the Wyoming statute is divisible, citing to Wyoming’s

Pattern Jury Instructions from 2014 and to Mr. Westover’s presentencing report. Dkt. 9 at 9-10.

The Court preliminarily determined that Wyo. Stat. Ann § 6-3-301 was divisible and requested

further supplementation. Dkt. 14. Mr. Westover supplemented with records of his prior burglary

convictions in Wyoming. Dkt. 17.

       The Supreme Court has defined burglary as “an unlawful or unprivileged entry into, or

remaining in, a building or structure, with intent to commit a crime.” Taylor, 495 U.S. at 598. A

prior burglary can only constitute a “violent felony” if it meets the generic definition of burglary.

Id.

       At the time of Mr. Westover’s burglary convictions, the Wyoming burglary statute

provided that: “[a] person is guilty of burglary if, without authority, he enters or remains in a

building, occupied structure or vehicle, or separately secured or occupied portion thereof, with

intent to commit theft or a felony therein.” Wyo. Stat. Ann. § 6-3-301. The text and structure of

the statute reflect that “building,” “occupied structure,” and “vehicle” are alternate elements, and

not alternate means, of an offense. Additionally, the Wyoming Supreme Court has previously held

that the term “occupied structure” includes occupied vehicles, and therefore the statute’s separate

reference to burglary of a “vehicle” stands alone as a distinct offense. Collins v. State, 854 P.2d

688, 695-96 (1993). For these reasons, the statute is divisible.

       In contrast, the Iowa burglary statute, which was found to be indivisible in Mathis, defines

burglary as when a person “(1) ‘enters an occupied structure,’ (2) ‘having no right . . . to do so,’

(3) with ‘the intent to commit a felony.’” Mathis, 136 S. Ct. at 2259 (citing Iowa Code § 713.1

(2013)). “Occupied structure” is separately defined in a different statute as including any building,

structure, land vehicle, water vehicle, air vehicle, or similar place. Id. (citing Iowa Code § 702.12).




                                                  8
        Because Wyo. Stat. Ann. § 6-3-301 is divisible, the Court must apply the modified

categorical approach and “consult a limited class of documents, such as indictments and jury

instructions, to determine which alternative formed the basis of [Mr. Westover’s] prior

conviction[s].” Descamps, 570 U.S. at 257. Mr. Westover has submitted records in support of his

1985 and 1986 Wyoming burglary convictions, which reflect that:

             •   Mr. Westover was convicted of burglary for entering a dwelling and stealing

                 alcohol on September 27, 1984, in Case No. 17-193, First Judicial District Court,

                 Cheyenne, Wyoming, dkt. 17-1 at 2;

             •   Mr. Westover was convicted of burglary for entering a building and stealing a

                 television, a video recorder, acetylene torches and welding tips, tin snaps and food

                 on September 20, 1984, in Case No. 17-193, First Judicial District Court,

                 Cheyenne, Wyoming, dkt. 17-1 at 2; and

             •   Mr. Westover was convicted of burglary for entering a building with the intent to

                 commit a larceny or felony on March 31, 1985, in Case No. 17-271, First Judicial

                 District Court, Cheyenne, Wyoming, dkt. 17-2 at 2.

        Mr. Westover’s three prior Wyoming convictions for burglary of a dwelling or building

meet the generic definition of burglary. Thus, these convictions count as violent felonies under

ACCA.

        Mathis did not change this analysis. Therefore, Mr. Westover cannot demonstrate a

miscarriage of justice so as to permit a § 2241 petition. Rose vs. Hodges, 423 U.S. 19, 21 (1975)

(“A necessary predicate for the granting of federal habeas relief [to a petitioner] is a determination

by the federal court that [his or her] custody violates the Constitution, laws, or treaties of the United

States.”).




                                                   9
                                      V.      Conclusion

       The petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241 is denied. The

dismissal of this action is with prejudice. Prevatte v. Merlak, 865 F.3d 894, 901 (7th Cir. 2017)

(“petition should be dismissed with prejudice under 28 U.S.C. § 2255(e)”).

       Judgment consistent with this Order shall now issue.

       IT IS SO ORDERED.



            Date: 11/13/2018


Distribution:

Sara Varner
INDIANA FEDERAL COMMUNITY DEFENDERS
sara.varner@fd.org

James Robert Wood
UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
bob.wood@usdoj.gov




                                               10
